Citation Nr: 0810576	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  06-28 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for residuals of a 
right spermatocele, to include as due to herbicide exposure 
in Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

The veteran testified before the undersigned at a 
videoconference hearing in October 2007.  A transcript of 
that hearing is of record.

During his October 2007 video conference hearing, the veteran 
raised the issue of entitlement to an increased evaluation 
for migraine headaches, and this matter is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

During his October 2007 video conference hearing, the RO 
described current treatment for his disorders from a VA 
facility, as well as from Dr. Angelo A. DeMarco and Dr. Frank 
Rotella.  The claims file includes a November 2007 medical 
statement, but no treatment records, from Dr. DeMarco, as 
well as treatment records dated only through September 2006 
from the East Orange, New Jersey VA Medical Center (VAMC).  
It thus follows that efforts are necessary to obtain records 
of recent medical treatment prior to Board adjudication.  
38 C.F.R. § 3.159(c) (2007); see also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (regarding VA medical records).

The Board also notes the claims file includes favorable 
medical opinions regarding the veteran's claimed sinus 
disorder and hepatitis B, but it is not clear that either 
doctor reviewed the veteran's claims file in its entirety.  A 
VA examiner from July 2004 noted that the veteran's nasal 
obstruction was "most likely than to his military service" 
based on a review of the examination and "the history of 
this Vietnam veteran with a combat exposure," but the 
examiner did not specify whether the claims file, and 
specifically the service medical records and DD Form 214, had 
been reviewed.  In the aforementioned November 2007 
statement, Dr. DeMarco cited to a review of the veteran's 
"medical history and physical exams" in reaching the 
opinion that his contact with hepatitis B occurred during 
service.  Both opinions render it "necessary" under 
38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. 
§ 3.159(c)(4) (2007) that a thorough VA examination, 
incorporating a claims file review, be conducted in 
conjunction with this appeal.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should specifically be 
requested to provide signed release 
forms, with address information, for Dr. 
DeMarco and Dr. Rotella.  The veteran 
should be further notified of his right 
to submit a nexus opinion from one or 
more of his treating doctors relating his 
claims disorders to service.

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  Regardless of whether the 
veteran provides the requested release 
forms, this action should include records 
dated since September 2006 from the East 
Orange VAMC.  All records obtained 
pursuant to this request must be included 
in the veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed sinus disorder 
and hepatitis B.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for each disorder corresponding 
to the veteran's claimed sinus disorder 
and hepatitis B.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that each diagnosed 
disorder, if present, is etiologically 
related to the veteran's period of active 
service.  If any claimed disorders are 
not shown upon examination, the examiner 
should so state.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claims of 
service connection for a sinus disorder, 
hepatitis B, and residuals of a right 
spermatocele should be readjudicated.  If 
the determination of any of these claims 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).  


_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



